NOTICE OF ALLOWABILITY
(in response to amendment dated 7/25/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, and 5 substantially overlap in claim scope except that one is a method executed by a computer (claim 5) while the others are an apparatus comprising processing circuitry configured to perform essentially the same method (claim 1) and a non-transitory computer-readable medium that has instructions that causes the computer to perform essentially the same method (claim 4). Claim 1 is discussed below as a representative claim of Applicant’s invention. Although only claim 1 is discussed, claims 4 and 5 are allowed for the same reasons due to overlapping scope as discussed above.
Within the context of an analysis apparatus, comprising:
processing circuitry configured to
extract first, second, and third detection values in a tumor region, a blood region, and a muscle region, respectively, from a nuclear medicine image of a subject administered with a drug containing a radiolabeled anticancer drug that works by accumulating in a tumor;
calculate a first comparison value that is a comparison result between the second detection value in the blood region and the first detection value in the tumor region, and a second comparison value that is a comparison result between the third detection value in the muscle region and the first detection value in the tumor region; and
evaluate a specificity of accumulation of the drug in the tumor, based on the first comparison value and the second comparison value
the prior art of record does not teach or reasonably suggest to the ordinarily skilled artisan that the specificity of accumulation of the drug in the tumor is evaluated based on (1) a first comparison result between the first comparison value and a threshold, and (2) a second comparison result between the second comparison value and the threshold, as now recited in claim 1 as amended.
The dependent claims are allowed for the same reasons since they contain all the limitations of the aforementioned independent claims respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following reference(s) is/are additionally cited as being relevant to Applicant’s invention but is not any more relevant than the prior art already of record:
Sander et al., US 2017/0100493 A1
Lee et al., US 2016/0263258 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793